Citation Nr: 1548531	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and cognitive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In characterizing the issue on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for depression has been expanded as noted on the title page of this decision consistent with Clemons.  

In August 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In light of the Veteran's extensive psychiatric history, the Board finds that the Veteran should be afforded a VA psychiatric examination for clarification of his diagnoses and  an etiology opinion regarding his claimed acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding medical records.  All attempts to locate these records must be documented in the claims folder.

2.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include depression and cognitive disorder.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

3.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




